DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106321783 A (“CN ‘783”) in view of Kang (U.S. P.G. Publication No. 2015/0360719 A1; “Kang”).
CN ‘783 A discloses:
Regarding claim 1:
A steering gear for a steering system of a motor vehicle (¶ [0002], “The invention relates to the technical filed of automobile steering systems, in particular to a worm support structure”; see also ¶ [0004], “worm gear”), comprising:
a housing (61; ¶ [0004], “housing of the reduction mechanism”; see housing in FIG. 7-8);
a gear wheel (¶ [0001],  “reduction mechanism” inherently indicates a gear wheel that engages the worm gear; FIG. 8 illustrates a gear wheel engaging worm gear 51; MPEP § 2125);

a pinion shaft which comprises the pinion (FIG. 6 illustrates a shaft on which worm 51 is mounted, see left and right ends having a reduced diameter compared to the worm 51), wherein: the pinion shaft on a first side of the pinion is mounted in a fixed bearing (41; ¶ [0039],  “The inner surface of the bearing 41 is in an interference fit with the worm 51”) which comprises a rotary bearing (bearing 41) in which the pinion shaft is received (bearing 41 is inherently a rotary bearing in order to rotatably support the worm gear 51 to the housing; if bearing 41 were not a rotary bearing, then worm gear 51 would not be able to rotate per its interference fit therewith, and therefore would not be able to transmit driving motion to the reduction mechanism) and which is received in a bearing sleeve (21), 
the fixed bearing furthermore has a pivot ring (11) which has an outer ring (outer portion radially outward of ribs 13, e.g. at reference numbers 11, 14 in FIG. 2) as well as and an inner ring (portion radially inward of ribs 13 as seen in FIG. 2) which by way of a plurality of torsion webs (13) are pivotably connected to one another (¶ [0039], “The inner ring and the outer ring are connected by two supporting ribs 13”), the inner ring is received in the bearing sleeve (FIG. 1 depicts the inner ring disposed within the sleeve 21; ¶ [0039], “the first flange 22 [of sleeve 21] passes through the first arc-shaped hole 17 [of pivot ring 11] and is tightly attached to the second surface of the butterfly spring 11, while the second flange 23 will pass through the second arc-shaped hole. Clamp and fit the second surface of the butterfly spring 11 to clamp the butterfly spring 11 between the clamping flange and the bearing41”) and the outer ring is mounted within the housing (FIG. 8 depicts the outer portion of pivot ring 11being disposed within the housing; ¶ [0039], “the outer wall of the butterfly spring 11 and the elastic connecting sleeve 21 fit the wall surface of the installation hole of the housing 61”), 
the torsion webs extend in each case through an opening (24) in the bearing sleeve (depicted in FIG. 1; ¶ [0039], “the support rib 13 will be located in the limit opening groove 24”), the opening delimited by a plurality of delimitation faces (F, FS in FIG. A below), and



    PNG
    media_image1.png
    508
    617
    media_image1.png
    Greyscale

FIGURE A: View of Erdhardt

Kang teaches a bearing sleeve (100, 20, 10) made of plastics material (¶ [0045], “molded of resin”) as a known suitable material for a bearing sleeve (¶ [0041, 0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing sleeve in CN ‘783 to be made of plastics material, as taught by Kang, as a known suitable material for a bearing sleeve.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	CN ‘783 as modified above further teaches the following:
Regarding claim 3:
The steering gear as claimed in claim 1, wherein the at least one delimitation face which in terms of the longitudinal axis of the bearing sleeve delimits the opening in the axial direction has the smallest radial width of that axial portion of the bearing sleeve in which this the at least one delimitation face lies (FIG. 4 and FIG. A above depict the radial thickness at F as being the smallest the radial thickness because all other portions at W are inherently radially thicker as per being flanged portions that stem from the sleeve body at 21, the thickness of the sleeve body 21 corresponding to the thickness of faces F).
Regarding claim 11:
The steering gear as claimed in claim 1, wherein the at least one delimitation face (FS in FIG. A above) is spaced apart from the torsion web received in the opening (FIG. 1 depicts the delimitation faces FS as being spaced from the torsion web 13).
Allowable Subject Matter
Claims 2, 4-7, 9-10 and 12 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Response to Arguments
Applicant’s amendments to the claims filed 12/28/2021 have been fully considered and have required a new grounds of rejection is made in view of CN ‘783, as described supra.  Applicant’s remaining arguments have been fully considered but are not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656